Citation Nr: 0113905	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fusion, currently evaluated as 20 percent 
disabling.

2.  Entitlement to secondary service connection for 
degenerative arthritis of the back and both knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1962, and from March 1963 to July 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and April 2000 rating 
decisions in which the RO denied an increased rating for 
residuals of a left ankle fusion.  The April 2000 rating 
decision also denied secondary service connection for 
degenerative arthritis of the back and both knees.  The 
veteran appealed and was afforded a hearing at the RO in 
March 1999.

The issue of entitlement to secondary service connection for 
degenerative arthritis of the back and both knees will be 
addressed in the REMAND following the decision below.


FINDING OF FACT

The veteran's left ankle disorder is currently manifested by 
fusion in the neutral position with no dorsiflexion, plantar 
flexion, inversion, eversion, adduction or abduction and 
complaints of pain and weakness.



CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of a left 
ankle fusion are met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5270 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is ankylosis of the ankle in plantar flexion at 
less than 30 degrees, the disorder is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).  
With ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees, the disorder is 
rated 30 percent disabling.  Id.  When there is ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity, a 40 percent evaluation is 
assigned.  Id.

The veteran is seeking an increased rating for residuals of a 
left ankle fusion.  Following a review of the claims folder, 
the Board is of the opinion that the criteria for a 30 
percent rating under Diagnostic Code 5270 have been met.  The 
veteran's ankle is fused in the neutral position of zero 
degrees.  This position of ankylosis more nearly approximates 
a position of zero degrees to 10 degrees of dorsiflexion than 
it does a position of plantar flexion of less than 30 
degrees.  

On VA examination in November 1999, the examiner noted that 
the veteran's left ankle was fused in the neutral position 
with no dorsiflexion, plantar flexion, inversion, eversion, 
adduction or abduction.  He reported stumbling frequently 
because of his left ankle fusion.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In the present case, however, the veteran's left 
ankle is fused and, as such, there is no movement.  Against 
this background there can be no pain or weakness on motion 
when there is no motion.  The veteran's complaints of pain 
and weakness in the left ankle and foot at the end of the day 
are considered to be addressed by the 30 percent rating.

In summary, the Board finds that the residuals of a left 
ankle fusion more nearly approximate disability due to that 
envisioned by a 30 percent rating under Diagnostic Code 5270.  
38 C.F.R. § 4.7.  In view of the veteran's absence of plantar 
flexion and dorsiflexion described above, as well as his 
complaints of pain and weakness, an increased 30 percent 
rating is warranted.  However, a rating in excess of 30 
percent is not justified under Diagnostic Code 5270 inasmuch 
as the clinical findings do not demonstrate the existence of 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.


ORDER

An increased rating for residuals of a left ankle fusion is 
granted, to the extent indicated, subject to laws and 
regulations governing the payment of monetary awards.


REMAND

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

At his RO hearing in March 1999, the veteran testified that 
he had been given lifts for his shoes because of problems 
walking and the difference in the lengths of his legs.

Lay statements were received from co-workers of the veteran 
who indicated that the veteran had been struck by some ice at 
work in January 1999 when he was unable to move out of the 
way quick enough.  A similar incident occurred in March 1999 
when a piece of sign post material fell and struck the 
veteran's right knee before he could get out of the way.  It 
was indicated that the veteran had lost balance and mobility 
as a result of his service-connected left ankle fusion.

X-rays of the veteran's knees taken in March 1999 revealed 
moderate left lateral joint space narrowing and very tiny 
posterior right patellar osteophytes.

A treatment report was received from Barry R. Maron, M.D., 
the veteran's treating physician, dated in April 1999.  Dr. 
Maron indicated that the veteran's symptoms in his low back 
and right knee are directly related to the events leading to 
his pan talar fusion most recently applied at the sub talar 
level in 1998.  It was indicated that this has the effect of 
changing the veteran's balance and gait, and the stresses of 
his knees and low back proportionate to the stresses altered 
by his left ankle pan talar fusion.

The veteran was seen for a VA examination in November 1999.  
At that time, the veteran was noted to have mild degenerative 
arthritis of both knees and the lumbosacral spine.  It was 
indicated that the veteran's back and knee symptoms had been 
asymptomatic for 35 years until he was injured in an 
industrial accident.  The examiner concluded that the 
veteran's degenerative joint disease of the low back and both 
knees were unrelated to the service-connected residuals of a 
left ankle fusion.  A March 2000 addendum from the VA 
examiner indicated again that there was no relationship 
between the veteran's degenerative arthritis of the back and 
both knees and his service-connected residuals of a left 
ankle fusion.  It was indicated that further examination of 
the veteran, by a different examiner, would be required if 
any additional explanation were required.

In his September 2000 substantive appeal to the Board, the 
veteran complained that a statement attributed to a VA 
physician regarding the severity of his service-connected 
left ankle fusion and the relationship between that disorder 
and current pathology in his back and both knees, could not 
have been based on examination of the veteran inasmuch as the 
veteran was actually examined by a different VA physician on 
that date.  However, review of the November 1999 VA 
examination and the March 2000 addendum appear to reflect 
that the statements were provided by the same VA examiner, 
Dr. Schmitt, under the signature of another VA physician.  It 
is unclear whether the veteran was examined by a physician's 
assistant, an internist or by an orthopedic specialist.

At the current time, there are conflicting medical opinions 
of record as to the relationship between the veteran's 
degenerative arthritis of the back and both knees and his 
service-connected residuals of a left ankle fusion.  In view 
of the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA must ensure compliance with 
the notice and duty to assist provisions contained in the new 
law.  Id.  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  Such development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  In 
its present status, the claims folder contains both negative 
and positive medical opinions.  Due to the veteran's 
allegations of irregularity in the prior VA examinations, the 
Board finds that the veteran should be afforded a further VA 
orthopedic examination by an orthopedic specialist to obtain 
a medical opinion as to the relationship, if any, between any 
demonstrated degenerative arthritis of the back and both 
knees to residuals of the service-connected left ankle 
fusion.

The veteran is hereby notified that failure to report for any 
scheduled examination, without good cause, could well result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

In addition, prior to having the veteran undergo any VA 
examination(s), the RO should obtain and associate with the 
record all outstanding pertinent medical records regarding 
the veteran's back and both knees, to specifically include 
medical records from any VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain pertinent medical 
records from any other source(s) or facility(ies) identified 
by the veteran.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records regarding 
treatment of the veteran's back and both 
knees from VA and private medical 
facilities identified by the veteran.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  The veteran should then be afforded a 
VA orthopedic examination by an 
orthopedist to determine the nature and 
etiology of the veteran's degenerative 
arthritis of the back and both knees.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
All clinical findings should be reported 
in detail.  After examination of the 
veteran and review of the claims folder, 
the VA physician is specifically 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that any demonstrated degenerative 
arthritis of the back and both knees is 
caused by or is aggravated by the 
veteran's service-connected residuals of 
a left ankle fusion.  The VA examiner 
should specifically address the private 
medical opinion of Dr. Maron.  If the VA 
examiner arrives at a conclusion which is 
different from that offered by the 
veteran's private physician, a complete 
rationale for his/her findings must be 
provided.

3.  Thereafter, the RO should re-evaluate 
the veteran's claim of entitlement to 
secondary service connection for 
degenerative arthritis of the back and 
both knees, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, 38 C.F.R. § 3.310, the 
decision in Allen, supra, and the 
recently enacted statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If any benefit sought on appeal 
remains denied, both the veteran and 
his representative should be provided 
with an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



